OTIS, Justice
(dissenting).
In State v. Johnson, 279 Minn. 209, 156 N.W.2d 218 (1968), we rejected the defendant’s contention that his conviction should be overturned because the lower court accepted his guilty plea before ascertaining that he was aware of his constitutional rights. In essence, we held that, because the defendant was aware of his rights before entering his plea, the court’s failure to make its inquiry before accepting the plea “was obviously without prejudice.” 279 Minn. 214, 156 N.W.2d 222.
Here the majority in effect overrules Johnson and holds that the order of the proceedings is determinative. It might be argued that the ruling in Johnson was superseded by Rule 15.04-02, Rules of Criminal Procedure. Nevertheless, the trial court in this case not only accepted defendant’s plea prior to its inquiry into her awareness of her rights and the factual basis of the plea, it also reiterated its acceptance at the close of defendant’s testimony.
The court stated, “All right. We’ll order a pre-sentence investigation, and this matter is set for June 30th, for sentencing.” In the context of the proceedings prior to the swearing and examination of the defendant, this statement clearly constitutes an acceptance of the plea. Even if “All right,” is itself ambiguous, setting a hearing date “for sentencing” is not. The court cannot sentence the defendant prior to her conviction, and since the court evidently intended to sentence her on June 30, it follows that the court had accepted her plea. Its final manifestation of acceptance was made after the defendant was sworn and questioned and thus complied with Rule 15. The court was therefore without authority to reject the plea on June 30.
I would reverse and remand for resen-tencing on conviction of second-degree manslaughter.